DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/11/2021. The examiner acknowledges the amendments to claims 1-19. Claims 21-22 are new. Claims 1-22 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, filed 02/11/2022, with respect to the USC 112(b) rejections of claims 1-20, USC 102 rejections of claims 1, 4-6, 8, 13, and 15, and USC 103 rejections of claims 2-3, 7, 9-12, 14, and 16-20 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 1-20, USC 102 rejections of claims 1, 4-6, 8, 13, and 15, and USC 103 rejections of claims 2-3, 7, 9-12, 14, and 16-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowed because they comprise allowable subject matter comprising a novel wireless stethoscope arrangement comprising a ring isolation layer between a membrane and a first plate, and an isolation ring comprising an embedded electrode between a second plate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791